1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 DIEGO QUINTANA,


 8          Plaintiff-Appellant,

 9 v.                                                                          NO. 31,011

10 ABRAN TAPIA, LORI MARANGAKIS,
11 and MARY GORDON,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
14 Abigail Aragon, District Court Judge

15   Sommer Karnes & Associates, LLP
16   Karl H. Sommer
17   James R. Hawley
18   Santa Fe, NM

19 for Appellant

20 Keleher & McLeod, P.A.
21 Kurt Wihl
22 Albuquerque, NM

23 for Appellees

24                                 MEMORANDUM OPINION

25 VIGIL, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed




                                           2
1 and the time for doing so has expired.

2       REVERSED.

3       IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge

6 WE CONCUR:


7 _________________________________
8 CELIA FOY CASTILLO, Chief Judge



 9 _________________________________
10 JAMES J. WECHSLER, Judge




                                           3